FILED
                            NOT FOR PUBLICATION                              DEC 23 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MILAN PAUL PAKES,                                 No. 13-16706

              Petitioner,                         D.C. No. 3:11-cv-05284 CRB

  v.
                                                  MEMORANDUM*
P.D. BRAZELTON,

              Respondent.


                  On Appeal from the United States District Court
                       for the Northern District of California
                  Charles R. Bryer, Senior District Judge, Presiding

                     Argued and Submitted December 11, 2014
                             San Francisco, California

Before: TASHIMA and PAEZ, Circuit Judges, and BLOCK, District Judge.**

       Milan Paul Pakes, a California state prisoner, appeals the district court’s

denial of his petition for habeas corpus under 28 U.S.C. § 2254. We have

jurisdiction under 28 U.S.C. § 2253(c) and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The Honorable Frederic Block, Senior United States District Judge for
the Eastern District of New York, sitting by designation.
      Trial counsel’s stipulation that Pakes “intended to flee from the traffic

accident because he reasonably believed he would be sent back to prison if

apprehended” was not more prejudicial than the alternative evidence that Pakes

was on parole. Such evidence was relevant to his intent to flee and admissible

under California law. See, e.g., People v. Scheer, 68 Cal. App. 4th 1009, 1020 n.2

(Cal. Ct. App. 1998); People v. Johnson, 15 Cal. App. 4th 169, 176 (Cal. Ct. App.

1993). The stipulation was a sound strategic decision that did not prejudice Pakes.

The state court’s rejection of his ineffective assistance claim was therefore not

contrary to, nor an unreasonable application of, Strickland v. Washington, 466 U.S.

668 (1984). See 28 U.S.C. § 2254(d)(1).

      Pakes further argues that he was denied a fair trial due to cumulative

prejudice resulting from several other errors made by his trial attorney and by the

prosecutor. Since we cannot identify any individual error, no cumulative prejudice

is possible. See Hayers v. Ayers, 632 F.3d 500, 504 (9th Cir. 2011).

      AFFIRMED.




                                          2